Exhibit 10.2

 

Marten Transport, Ltd.

2018 Non-Employee Director Compensation Summary 

 

On May 8, 2018, our Compensation Committee also reviewed and approved the
following fee schedule for non-employee directors for fiscal year 2018,
effective as of May 1, 2018:

 

   

2018

           

Annual Board Retainer

  $ 34,000  

Lead Director

    10,000  

Audit Committee chair

    15,000  

Compensation Committee chair

    10,000  

Nominating/Corporate Governance Committee chair

    6,000  

 

Non-employee directors also receive $1,500 for attendance at each Board meeting,
$750 for each committee meeting attended and reimbursement for out-of-pocket
expenses related to attending meetings.

 

Each non-employee director will also receive a grant of 1,500 shares of common
stock in connection with re-election to the Board by the stockholders.